Citation Nr: 0906144	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-10 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1963 to October 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2008 Travel 
Board hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

The Board notes that the Veteran was awarded service 
connection for residuals of frostbite injury to both hands, 
evaluated at 20 percent for each hand, in a December 2004 
rating decision.  The Veteran filed a claim for entitlement 
to a higher evaluation for the hands in April 2007, and the 
claim was denied in an August 2007 rating decision.  The 
Veteran did not file a timely appeal, but raised the issue of 
an increased evaluation at the October 2008 hearing before 
the Board.  As the issue of increased evaluation for the 
hands is not before the Board for appellate consideration, 
the matter is referred to the RO for appropriate action.    


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied service 
connection for residuals of frostbite of the lower 
extremities.

2.  The evidence associated with the claims file subsequent 
to the March 2005 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The competent and probative evidence is in approximate 
balance as to whether the Veteran's current residuals of 
frostbite of the lower extremities, specifically the feet, 
are due to a frostbite injury that occurred in military 
service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision, which denied service 
connection for residuals of frostbite of the bilateral lower 
extremities, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.302 (2008).  

2.  The evidence received subsequent to the March 2005 rating 
decision is new and material, and the claim for service 
connection for residuals of frostbite of the bilateral lower 
extremities is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  Giving the benefit of the doubt to the Veteran, residuals 
of frostbite of the feet were incurred in service.  38 
U.S.C.A. § 1101, 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  Given the 
fully favorable decision contained herein, the Board finds 
that discussion of the VCAA notice and assistance provided to 
the veteran is unnecessary, since any deficiency in the 
timing or content of such notice would constitute harmless 
error. 

II.  New and Material Evidence to Reopen the Claim
 
In October 1979, the Veteran raised a claim of entitlement to 
service connection for residuals of a frostbite injury to his 
feet, on the basis that it had been incurred during active 
service.  That claim was denied in a January 1980 rating 
decision, and the Veteran did not appeal.  Consequently, the 
January 1980 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

The Veteran filed a second claim for service connection for 
the same injury in October 2004.  Again, the claim was 
denied, in a March 2005 rating decision.  The Veteran did not 
file an appeal, and the March 2005 decision became final.  

Most recently, in February 2006, the Veteran filed a request 
to reopen his claim for service connection for residuals of a 
frostbite injury to his feet.  The claim was denied in an 
August 2006 rating action, which is the subject of the 
instant appeal.  

Based upon the procedural history outlined above, the issue 
for consideration with respect to the Veteran's claims is 
whether new and material evidence has been received to reopen 
the claim.  

It appears that the RO addressed the frostbite injury claim 
on the merits in its August 2006 rating decision and March 
2007 SOC.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final March 
2005 rating decision denying the Veteran's claim of 
entitlement to service connection for residuals of frostbite 
to the bilateral lower extremities included service treatment 
records (STRs) and a VA examination from November 2004.  

The November 2004 VA examiner diagnosed mild to moderate 
frostbite injury involving the feet.  However, the STRs 
failed to show any diagnosis or record of treatment for a 
frostbite injury to the feet during service.  

Based on the above evidence, the claim was denied.  
Specifically, the RO in March 2005 determined that there was 
no indication that the Veteran had sustained a frostbite 
injury to his feet during active service, and thus, there was 
no evidence that the current disability was related to active 
service.  

Evidence added to the record since the time of the last final 
denial in March 2005 includes the July 2006 VA examination 
report, a September 2006 statement from the Veteran, and the 
Veteran's testimony at his October 2008 Travel Board hearing.  
The July 2006 VA examiner found no physical evidence of 
residuals of a frostbite injury of the feet, other than the 
Veteran's subjective complaints.  The Veteran testified at 
the October 2008 hearing before the Board that his hands and 
feet were frostbitten while he was stationed in Korea, where 
the temperature reached 28 degrees below zero.  He said he 
was treated for the frostbite to his hands, but did not 
report the injury to his feet because he wanted to avoid the 
blisters that had resulted from the treatment of his hands.  
Currently, the Veteran testified that his feet are still 
sensitive to the cold, he has difficult bending his toes, and 
one of his toenails still has discoloration from the in-
service cold injury.  
    
The evidence added to the record since the previous March 
2005 denial constitutes new and material evidence.  It 
addresses the existence of a disability, which is an 
unestablished fact necessary to substantiate the claim, as 
well as the occurrence of an injury during active service.  
Further, it is not redundant, as the Veteran had not 
previously provided specific information regarding how his 
frostbite injury occurred and events subsequent to the 
injury.  Finally, the new evidence does raise a reasonable 
possibility of substantiating the frostbite injury claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the claim is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the August 2006 rating action and 
March 2007 SOC that are part of the pending appeal, the Board 
may proceed with appellate review at this time without 
prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

The Veteran in this case contends that he has a residual 
disability resulting from a frostbite injury to both of his 
feet that occurred during active service.  The Board has 
first examined the record to determine whether the Veteran 
has a current disability.  

A review of the Veteran's STRs shows that he was hospitalized 
for over a month in December 1965 and January 1966 for 
frostbite to both hands, according to a Clinical Record dated 
in January 1966.  There is no mention in the narrative 
summary of any frostbite of the feet.     

The Veteran's August 1966 separation examination report and 
September 1966 check-up examination report mention frostbite 
to both hands, but there is no notation of frostbite of the 
feet.  

Thus, the Veteran's STRs are negative for any manifestation 
of a frostbite injury to the feet.  However, as stated above, 
the Veteran testified at the October 2008 hearing before the 
Board that he did not report the frostbite to his feet in 
December 1965, which occurred at the same time as the 
frostbite to his hands, because he did not want the same 
treatment for his feet that he received for his hands.

Following service, there are no records indicating the 
Veteran sought treatment for a foot injury or disability.  
Indeed, the Veteran testified at the October 2008 hearing 
that he had not sought treatment for his foot condition.  
However, the Board notes that the type of disability 
described by the Veteran is not necessarily treatable with 
medication or other types of therapy.  Thus, although 
evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim, in this case, the Board does not find the gap in time 
between separation from service and treatment to be 
particularly probative.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).   

The only medical evidence regarding the feet in the claims 
file consists of the two VA examinations, in November 2004 
and July 2006.  At the November 2004 examination, the Veteran 
provided a verbal history of being hospitalized in 1965 for 
frostbite, as described above.  Currently, he complained of 
intolerance to cold, reddish discoloration, and numbness in 
his feet.  There was no history of recurrent fungal 
infections, ulcerations, nail disturbance, or chronic ulcers.  
On physical examination, there was no was thickening of the 
skin, but there was numbness involving the soles of his feet 
by pinprick examination, with preserved ankle reflexes.  
There were no ulcerations or fungal infections, peripheral 
pulses were good, and there was no evidence of Raynaud's 
phenomenon.  X-rays of the feet were normal.  There was no 
evidence of fatigability or incoordination.  The examiner 
diagnosed mild to moderate frostbite injury involving the 
feet.

Next, at the July 2006 VA examination, the Veteran stated 
that he had worked in a job where he had to work outside, 
sometimes in cold weather, which exacerbated his symptoms.  
The report states that on physical examination, the Veteran's 
feet were "entirely normal," demonstrating normal warmth 
and color, and no swelling.  The examiner concluded that no 
residuals of a frostbite injury of the feet were found, other 
than the Veteran's subjective complaints that his feet would 
become uncomfortable in cold weather.       

Thus, the VA examiners reached opposite conclusions regarding 
the existence of a current disability.  In cases such as 
this, where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of 
Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).
 
In this case, the Board finds that the opinion of the 
November 2004 VA examiner carries greater probative value 
than that of the July 2006 VA examiner.  There is no 
indication as to whether either of the examiners has better 
credentials than the other.  Thus, the Board looks to the 
thoroughness of the report and examination to determine 
probative weight.  Overall, the November 2004 VA examiner 
appears to have conducted a more thorough physical 
examination, and thus, his opinion carries greater probative 
value.  For example, the 2004 examiner conducted a pinprick 
test and took X-rays of the feet, and there is no indication 
that the 2006 examiner performed such tests.  Indeed, there 
is only one sentence in the 2006 examination report 
describing the actual physical examination portion of the 
evaluation.  Indeed, the Veteran testified at the October 
2008 Board hearing that the 2006 examiner conducted a very 
cursory examination which essentially consisted of simply 
feeling his feet and ankles.  In sum, the 2004 VA examiner 
relied on a broader spectrum of objective physical findings 
in reaching his conclusion.  

For these reasons, the July 2006 VA examiner's opinion is 
found to be less probative than the November 2004 VA 
examiner's opinion.  Accordingly, the Board finds that the 
Veteran has a current disability of the feet.

Next, the Board considers whether the current disability is 
related to active service.  While there is no documentation 
of a frostbite injury to the feet during service, the Veteran 
has provided a verbal account of the injury he sustained 
while stationed in Korea.  The Veteran's DD Form 214 confirms 
that he served in Korea, and there is no other documentation 
refuting his history of what occurred.  Moreover, he is 
already service connected for frostbite residuals of his 
hands, which eliminates any doubt of his exposure to extreme 
cold in service.  Therefore, applying the benefit of the 
doubt doctrine in his favor, the Board will accept the 
Veteran's account that he sustained a frostbite injury to his 
feet while in active service.  Further, because the November 
2004 VA examiner found residuals of a frostbite injury in the 
Veteran's feet, the Board finds that the current residuals 
are related to the frostbite injury incurred in service.  

Thus, after weighing the evidence and giving the benefit of 
the doubt to the Veteran in resolving each issue, and without 
finding error in the previous action taken by the RO, the 
Board finds that the evidence is in relative equipoise, and 
concludes that service connection for residuals of frostbite 
of the lower extremities is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of frostbite of the feet is 
granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


